DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 09/29/2021. Claims 5, 11 and 17 have been canceled. Claims 1, 6-9, 12-15 and 18-20 have been amended without prejudice. Applicant asserts that the amendments are supported by the specification of record and no new matter has been added. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see page 9, filed 09/29/2021, with respect to claim rejections, have been fully considered and concurrent with the claim amendments, the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-10, 12-16, 18-20 are allowed. These claims have been renumbered as 1-17.
Prior art reference Shen (US 20200302246 A1) discloses “… an information processing apparatus, comprising: a first classification loss calculating unit configured to input each sample image in a training set into a machine learning architecture to obtain a first feature of the sample image, and to cause a first classifier to calculate a first classification loss of the sample image based on the first feature; an entropy loss calculating unit configured to calculate a second feature based on the first feature and a predetermined first mask, and to input the second feature into the first classifier to calculate an entropy loss of class probability distribution; a mask calculating unit configured to calculate a second mask based on the first mask and the entropy loss to maximize the entropy loss; an adversarial feature obtaining unit configured to obtain an adversarial feature based on the first feature and the second mask, wherein the adversarial feature is complementary to the second feature; a second classification loss calculating unit configured to cause, by training the first classifier and the second classifier in association with each other, the second classifier to calculate a second classification loss of the sample image based on the adversarial feature; and a training unit 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… classifying, by a computing device, the image data utilizing visual recognition classification;
identifying, by the computing device, one or more classified features contained within the classified image data, each classified feature being associated with one or more attributes;
analyzing, by the computing device, the classified image data to determine if one or more images of the classified image data contains one or more sensitive attributes;
in response to determining one or more images of the classified image data contains one or more sensitive attributes, applying, by the computing device, a masking technique to the one or more images of the classified image data containing the one or more sensitive attributes, wherein the masking technique comprises of at least one of the group consisting of: substitution image classification masking, variance image classification masking, and shuffling image classification masking; and
generating, by the computing device, one or more masked images, wherein the one or more masked images comprise the one or more of the images determined to contain sensitive attributes with the sensitive attributes masked.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20170200290 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665